UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GROSSBERG FIDUCIARIES LTD.,

                          Plaintiff,

                   -v.-                             19 Civ. 9952 (KPF)

ZALMAN SILBER, GALACTIC                                   ORDER
LITIGATION PARTNERS LLC, PAR
MANAGERS LLC,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court held a conference in this case on December 17, 2019. At such

conference the Court set the following briefing schedule for the parties’

respective motions: Plaintiff’s opposition to Defendants’ motion to dismiss

(Dkt. #26, 27), shall be filed on or before December 30, 2019. Defendants’

reply in support of its motion to dismiss shall be due on or before January 13,

2020. Plaintiff’s motion for summary judgment shall be filed on January 13,

2020. Defendants’ opposition thereto shall be filed on or before February 14,

2020. Plaintiff’s reply in support of its summary judgment motion shall be due

on February 28, 2020. The initial pretrial conference previously scheduled for

February 21, 2020 (Dkt. #20), is hereby ADJOURNED sine die.

      SO ORDERED.

Dated: December 17, 2019
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
